           Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 1 of 13




                                              WESTERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT
                                               MIDLAND/ODESSA DIVISION


STEPHEN MAYO, Individually and            §
On Behalf of All Others Similarly         §
Situated,                                 §
                                          §
             Plaintiff(s),                §
                                          §
                                                        No. 7:20-cv-00170
v.                                        §
                                          §
KAT ENERGY SERVICES, LLC and              §
DARIN HARDING,                            §
                                          §
             Defendant(s).                §

           PLAINTIFF STEPHEN MAYO’S ORIGINAL COMPLAINT

      Plaintiff Stephen Mayo (referred to as “Mayo”) brings this action under 29

U.S.C. § 216(b) individually and on behalf of all current and former employees of

Defendant Kat Energy Services, LLC (referred to as “Kat”) and Defendant Darin

Harding (referred to as “Harding”) who were paid on a day-rate basis without overtime

during the past three years to recover back wages, liquidated damages, attorney’s fees

and costs under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).

                                  I. Nature of Suit

      1.     Mayo’s claims arise under the FLSA.
           Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 2 of 13




      2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and

general well-being of workers … .” 29 U.S.C. § 202(a).

      3.     To achieve its humanitarian goals, the FLSA defines appropriate pay

deductions and sets overtime pay, minimum wage and recordkeeping requirements for

covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

      4.     Kat and Harding violated the FLSA by employing Mayo and other

similarly situated employees “for a workweek longer than forty hours [but refusing to

compensate them] for [their] employment in excess of [forty] hours … at a rate not less

than one and one-half times the regular rate at which [they were or are] employed.” 29

U.S.C. § 207(a)(1).

      5.     Kat and Harding willfully violated the FLSA because they knew or

showed a reckless disregard for whether their pay practices were unlawful.

      6.     Mayo brings this action under 29 U.S.C. § 216(b) individually and on

behalf of all current and former employees of Kat and Harding who were paid on a day-

rate basis without overtime during the past three years.

                               II. Jurisdiction & Venue

      7.     This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331

(federal-question jurisdiction).



                                         -2-
             Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 3 of 13




       8.     Venue is proper in this district and division because a substantial part of

the events or omissions giving rise to Mayo’s claim occurred in this district and division.

28 U.S.C. § 1391(b)(2).

                                       III. Parties

       9.     Mayo is an individual who resides in Ellis County, Texas and who was

employed by Kat during the last three years.

       10.    Kat is a New Mexico limited liability company that may be served with

process by serving its registered agent:

                               CR 90 Investments, LLC
                              2509 East County Road 90
                              Midland, Texas 79706-4324

Alternatively, if the registered agent of Kat cannot with reasonable diligence be found

at the company’s registered office, Kat may be served with process by serving the Texas

Secretary of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. &

Rem. Code § 17.026.

       11.    Harding is an individual who resides in Maricopa County, Arizona and

who may be served with process at:

                              2509 East County Road 90
                              Midland, Texas 79706-4324

See, Tex. Civ. Prac. & Rem. Code § 17.021.




                                           -3-
            Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 4 of 13




      12.    An allegation that Kat committed any act or omission should be construed

to mean the company’s officers, directors, vice-principals, agents, servants or employees

committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Kat or

was done in the normal course and scope of employment of Kat’s officers, directors,

vice-principals, agents, servants or employees.

                                       IV. Facts

      13.    Kat is an oilfield services company.

      14.    Kat does business in the territorial jurisdiction of this Court.

      15.    Kat employed Mayo from October 2018 to May 2020.

      16.    Kat employed Mayo as a solids control technician.

      17.    Harding was also Mayo’s employer—and individually liable to him for the

FLSA violations described below—because he: (1) had the authority to hire and fire Kat

employees, including Mayo; (2) supervised or controlled Kat employee work schedules

or conditions of employment, including Mayo’s schedule and/or conditions of

employment; (3) determined the rate or method of payment for Kat employees,

including Mayo; and/or (4) maintained Kat employee records, including Mayo’s

records.




                                          -4-
             Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 5 of 13




       18.    As a solids control technician, Mayo was responsible for operating and

maintaining solids control equipment, which is used to separate solid particles and

debris from drilling fluids so that fluids are safe to recycle.

       19.    During Mayo’s employment with Kat, he was engaged in commerce or in

the productions of goods for commerce.

       20.    During Mayo’s employment with Kat, the company had employees

engaged in commerce or in the production of goods for commerce.

       21.    During Mayo’s employment with Kat, the company had employees

handling, selling or otherwise working on goods or materials that had been moved in or

produced for commerce by others.

       22.    During Mayo’s employment with Kat, the company had an annual gross

volume of sales made or business done of at least $500,000.

       23.    Kat paid Mayo on day-rate basis.

       24.    Kat paid Mayo on a biweekly basis by direct deposit.

       25.    During Mayo’s employment with Kat, he regularly worked in excess of

forty hours per week.

       26.    Kat knew or should have known that Mayo worked in excess of forty hours

per week.




                                            -5-
             Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 6 of 13




       27.    Kat did not pay Mayo for the hours he worked in excess of forty per week

“at a rate not less than one and one-half times the regular rate at which he [was]

employed.” 29 U.S.C. § 207(a)(1).

       28.    Instead, Kat paid Mayo on a day-rate basis without overtime.

       29.    Mayo was not exempt from the maximum hour requirements of the

FLSA.

       30.    As a solids control technician, Mayo’s primary duties were nonexempt.

       31.    As a solids control technician, Mayo’s primary duties did not include

office or nonmanual work.

       32.    As a solids control technician, Mayo’s primary duties were not directly

related to the management or general business operations of Kat’s or its customers.

       33.    As a solids control technician, Mayo’s primary duties did not differ

substantially from the duties of traditionally nonexempt hourly workers.

       34.    As a solids control technician, Mayo did not, in performing his primary

duties, regularly exercise discretion and independent judgment with respect to matters

of significance.

       35.    As a solids control technician, Mayo was, instead, required to follow Kat’s

policies, practices and procedures.




                                          -6-
             Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 7 of 13




       36.    As a solids control technician, Mayo did not have any independent

authority to deviate from Kat’s policies, practices and procedures.

       37.    Kat knew or should have known that Mayo was not exempt from the

maximum hour requirements of the FLSA.

       38.    Kat willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       39.    During Mayo’s employment with Kat, the company did not maintain

accurate time and pay records for Mayo as required by 29 U.S.C. § 211(c) and 29 C.F.R.

pt. 516.

       40.    During Mayo’s employment with Kat, the company did not post and keep

posted the notice required by 29 C.F.R. § 516.4.

       41.    Kat continued the pay practice(s) complained of by Mayo without

investigation after being put on notice that the pay practice(s) violated the FLSA.

       42.    Kat has a history of FLSA violations that put the company on actual notice

of the requirements of the FLSA.

       43.    Prior to this lawsuit, Kat conducted on or more internal investigations

which revealed violations similar to the one(s) complained of by Mayo.

       44.    Because Kat willfully violated the FLSA, the company is liable to Mayo

for any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).



                                          -7-
             Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 8 of 13




       45.    As a result of the FLSA violation(s) described above, Kat is liable to Mayo

for back wages, liquidated damages and attorney’s fees and costs. 29 U.S.C. § 216(b).

       46.    All employees who were paid on a day-rate basis without overtime

employed by Kat during the last three years are similarly situated to Mayo because they

(1) have similar job duties; (2) regularly worked or work in excess of forty hours per

week; (3) were or are not paid overtime for the hours they worked or work in excess of

forty per week as required by 29 U.S.C. § 207(a)(1); and (4) are entitled to recover back

wages, liquidated damages and attorney’s fees and costs from Kat and Harding under

29 U.S.C. § 216(b).

                                   V. Count One—
                Failure to Pay Overtime in Violation of 29 U.S.C. § 207

       47.    Mayo adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       48.    During Mayo’s employment with Kat, he was a nonexempt employee.

       49.    As a nonexempt employee, Kat was legally obligated to pay Mayo “at a

rate not less than one and one-half times the regular rate at which he [was] employed[]”

for the hours he worked in excess of forty per week. 29 U.S.C. § 207(a)(1).

       50.    Kat did not pay Mayo “at a rate not less than one and one-half times the

regular rate at which he [was] employed[]” as required by 29 U.S.C. § 207(a)(1).

       51.    Instead, Kat paid Mayo on a day-rate basis without overtime.


                                          -8-
             Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 9 of 13




       52.    If Kat classified Mayo as exempt from the maximum hour requirements

of the FLSA, he was misclassified.

       53.    As a result of the FLSA violation(s) described above, Kat and Harding are

liable to Mayo for back wages equal to the difference between what the company should

have paid and what it actually paid.

                                  VI. Count Two—
               Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

       54.    Mayo adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       55.    Kat willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       56.    During Mayo’s employment with Kat, the company did not maintain

accurate time and pay records for Mayo as required by 29 U.S.C. § 211(c) and 29 C.F.R.

pt. 516.

       57.    During Mayo’s employment with Kat, the company did not post and keep

posted the notice required by 29 C.F.R. § 516.4.

       58.    Kat continued the pay practice(s) complained of by Mayo without

investigation after being put on notice that the pay practice(s) violated the FLSA.

       59.    Kat has a history of FLSA violations that put the company on actual notice

of the requirements of the FLSA.


                                          -9-
             Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 10 of 13




       60.     Prior to this lawsuit, Kat conducted on or more internal investigations

which revealed violations similar to the one(s) complained of by Mayo.

       61.     Because Kat willfully violated the FLSA, the company and Harding are

liable to Mayo for any FLSA violations that occurred during the last three years. 29

U.S.C. § 255(a).

                                 VII. Count Three—
                Collective Action Allegations Under 29 U.S.C. § 216(b)

       62.     Mayo adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       63.     On information and belief, other employees of Kat have been victimized

by the FLSA violation(s) described above.

       64.     These employees are similarly situated to Mayo because, during the

relevant time period, they held similar positions and were compensated in a similar

manner, which, as explained above, violates the FLSA.

       65.     Kat’s unlawful policies or practices, which are described above, are

generally applicable policies or practices and do not depend on the personal

circumstances of the putative class members.

       66.     Since Mayo’s experiences are typical of the experiences of the putative

class members, collective action treatment is appropriate. See, 29 U.S.C. § 216(b).




                                           - 10 -
              Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 11 of 13




        67.     For these reasons, Mayo requests that the Court certify this case as a

collective action under 29 U.S.C. § 216(b) and authorize notice regarding its pendency

and the right to join it to the following class:

                All workers employed by Kat during the last three years at
                any location in the United States who worked more than
                forty hours in any one or more workweeks and who were
                paid on a day-rate basis without overtime.

        68.     Kat and Harding are liable to Mayo and the putative class members for

back wages equal to the difference between what it should have paid and what it actually

paid.

        69.     Mayo has retained counsel who are well-versed FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of him and

all other putative class members.

                                VIII. Count Four—
        Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

        70.     Mayo adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

        71.     Mayo is authorized to recover liquidated damages on his claims by statute.

29 U.S.C. § 216(b).

        72.     Mayo is authorized to recover attorney’s fees and costs on his claims by

statute. 29 U.S.C. § 216(b).



                                            - 11 -
            Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 12 of 13




      73.     Mayo has retained the professional services of the undersigned attorneys.

      74.     Mayo has complied with the conditions precedent to recovering attorney’s

fees and costs.

      75.     Mayo has incurred or may incur attorney’s fees and costs in bringing this

lawsuit.

      76.     The attorney’s fees and costs incurred or that may be incurred by Mayo

were or are reasonable and necessary.

      77.     Kat and Harding are liable to Mayo and the putative class members for

liquidated damages, attorney’s fees and costs by reason of the FLSA violations described

above. 29 U.S.C. § 216(b).

                                   IX. Relief Sought

      78.     Mayo demands the following relief:

              a. an order allowing this action to proceed as a collective action under 29
                 U.S.C. § 216(b);

              b. an incentive award for Mayo for serving as class representative if the
                 Court allows this action to proceed as a collective action under 29
                 U.S.C. § 216(b);

              c. judgment against Kat and Harding in Mayo’s favor both individually
                 and on behalf of the putative class members for back wages, liquidated
                 damages and attorney’s fees, plus interest and costs; and

              d. all other relief and sums that may be adjudged against Kat and Harding
                 in Mayo’s favor both individually and on behalf the putative class
                 members.



                                          - 12 -
         Case 7:20-cv-00170 Document 1 Filed 07/13/20 Page 13 of 13




                                            Respectfully Submitted,

                                            MOORE & ASSOCIATES
                                            Lyric Centre
                                            440 Louisiana Street, Suite 675
                                            Houston, Texas 77002-1063
                                            Telephone: (713) 222-6775
                                            Facsimile: (713) 222-6739


                                            By:
                                                  Melissa Moore
                                                  Tex. Bar No. 24013189
                                                  melissa@mooreandassociates.net
                                                  Curt Hesse
                                                  Tex. Bar. No. 24065414
                                                  curt@mooreandassociates.net

                                            ATTORNEYS FOR PLAINTIFF


Of Counsel:

Renu Tandale
Tex. Bar No. 24107417
renu@mooreandassociates.net




                                   - 13 -
